Citation Nr: 1516368	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  05-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for neurological manifestations of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection for neurological manifestations of the left lower extremity and assigned a 10 percent rating.

In March 2012, the Board remanded this issue for additional development.  Also at that time, the Board remanded a claim for service connection for radiculopathy of the right lower extremity.  A December 2014 rating decision granted service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent rating.  As that is a full grant of the benefit sought on appeal as to that issue, that issue is no longer before the Board.  


REMAND

In the March 2012 remand, the Board requested that a VA examination be provided the Veteran to determine the severity of a service-connected left lower extremity neurological disability.   Examinations were subsequently scheduled for the Veteran.  However, the Veteran was incarcerated at the time in the Ware State Prison, in Waycross, Georgia, and then in Hancock State Prison in Sparta, Georgia and was not able to report for the examination. 

A December 2014 supplemental statement of the case indicated that the Veteran was scheduled for a VA examination at the Dublin and Augusta VA Medical Centers.  However notice was received from the medical centers that the examination was cancelled because the Warden at the prison facility would not approve the Veteran to attend the appointment.  

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  However, no further attempts to comply with the Board's remand request appear to have been made.  There is no further information of record regarding the steps that were taken to attempt to provide the necessary examination. 
The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as those individuals are entitled to the same care and consideration given to non-incarcerated Veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 
8 Vet. App. 185 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  M21-1MR, Part III.iv.3.A.11.d. 

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

In this case, the Board needs information on the current severity of his service-connected left lower extremity neurological disability and an examination was requested.  As the Veteran is incarcerated, the attempt to schedule an examination needed to be undertaken pursuant to the guidance in VBA Fast Letter 11-22 and M21-1MR, Part III.iv.3.A.11.d.  Therefore, all avenues must be exhausted and all steps taken to provide the needed examination must be documented so that the Board.  As the evidence of record does not show that those procedures were followed, a new attempt to obtain the examination must be made following the relevant procedures.

Notwithstanding the above, the Board notes that if the Veteran is no longer incarcerated, the normal procedures for providing a VA examination should be followed. 

In addition, if there are additional treatment records, including with the Coastal State Prison Medical Unit, Hancock State Prison Medical Unit, or the Ware State Prison Medical Unit, those records should be requested or obtained.  VA has a duty to obtain relevant records of private or non-federal treatment.  38 U.S.C.A. § 5103A (b)(2014); Massey v. Brown, 7 Vet. App. 204 (1994).  Those records may be relevant to the appeal and efforts to obtain them should be conducted following the procedures pursuant to 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify whether the Veteran is presently incarcerated and the current place of incarceration.  Correspondence from the Veteran in February 2015 indicates he was incarcerated at Coastal State Prison in Garden City, Georgia.  If the Veteran has been released from incarceration, attempt to obtain his home or mailing address. 

2.  Obtain any records of treatment identified by the Veteran, including records with the Coastal State Prison Medical Unit, Hancock State Prison Medical Unit, and the Ware State Prison Medical Unit.  If necessary, ask the Veteran to provide new releases authorizing VA to obtain all records of private treatment. 

3.  Once the above development has been completed, take all reasonable measures to schedule the Veteran for an examination.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  If the Veteran is unavailable for examination after following those procedures due to incarceration, document in detail all of the steps taken in attempting to conduct an examination.  If the Veteran is scheduled for an examination, the examiner should consider the claims file and should note review of the record in the report.   All indicated studies should be performed, and all findings should be reported in detail.  The examiner should provide the following information:

(a) Identify and describe in detail all current symptoms of postoperative degenerative disc neurological manifestations of the left lower extremity.  

(b) The specific nerve affected should be identified, and the degree of paralysis should be reported. The examiner should specifically indicate whether there is complete or incomplete paralysis of the affected nerve and, if incomplete paralysis, whether the degree of paralysis is mild, moderate, moderately severe, or severe.  If severe incomplete paralysis is noted, the examiner should state whether there is marked muscle atrophy.

4.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

